DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This action is in reply to Applicant’s Amendments and Remarks filed on 05/11/2022.
Claims 1-3, 5-10 and 12-14 are pending.
Claims 4 and 11 are cancelled.

Response to Arguments
Applicant’s arguments filed on 05/11/2022 with respect to amended claims 11-3, 5-10 and 12-14 have been fully considered but they are not persuasive.

The Applicant presented argument that Zhang’s teachings do not assume that the UL data can be transmitted, although the UE is not in the RRC CONNECTED state. Zhang also discusses contention based PUSCH transmissions using an assumption that the UE is in the RRC CONNECTED state. This is different from the small data transmission scheme of claim 1. In view of the foregoing, Zhang fails to teach various features of claim 1. (REMARKS, Page 6, Paragraphs 7-8).
The Examiner respectfully disagrees. The Examiner presents that none of the claim discloses or requires that the UL data can be transmitted, although the UE is not in the RRC CONNECTED state. The notes that MPEP [2111.01] II states IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim.
The Examiner further presents that Zhang discloses -
[0051] an SR remains pending until contention-free UL-SCH resources are granted for the WTRU.
(Fig. 6B, [0060]) When the WTRU 102a has a triggered SR or at least one pending SR, it may transmit a RACH preamble due to the absence of a PUCCH in any TTI, …where a buffer of WTRU 102a has a RACH preamble and uplink data and BSR ready for transmission at condition 601, the latter awaiting a CB grant. If the WTRU 102a with a pending SR receives a valid CB uplink grant successfully at 602 (and Triggered SR), shown in FIG. 6B, in response to the CB grant 602, the WTRU 102a may only transmit a RACH preamble at 613 in a sub-frame X, but will not transmit CB-PUSCH at 614 in the same sub-frame X. (construed as a contention free SR is obtained by RACH preamble)
[0079] The CB-PUSCH is typically used for small data packets, and thus has a limited amount of data to transmit.
[0080] The MCS and transport format used for the CB-PUSCH may be … semi-statically signaled by the network, or as indicated in the PDCCH grant. The MCS and format apply to a single WTRU (e.g., WTRU 102a) using a designated number N.sup.CB.sub.RB of RBs (construed as receiving from network or base station a configuration for small data transmission). 
[0081] The WTRU 102a may use N.sup.CB.sub.RB RBs for a CB uplink transmission, where the value N.sup.CB.sub.RB may be …. semi-statically signaled by the network. The value for NCB.sub.RB, along with the MCS and data format, effectively determine the maximum size data packet that may be sent using CB resources (the construed as the configuration includes maximum data size for the small data transmission).
[0082] When the WTRU 102a has a triggered or pending SR (i.e., triggered by data), for each subframe until the SR is canceled, the WTRU 102a may attempt to send either a contention-free SR or CB-PUSCH transmission…. The following priority rules may be applied, the CB resources may get priority over contention-free resources if the amount of buffered data is below a threshold, the threshold may correspond to the amount of information bits that may be transmitted in a single CB transmission, or a factor thereof. Alternatively, the threshold(s) may be a function of the amount of resources available for the CB-PUSCH (expressed for instance in terms of RBs) or the MCS to use for CB transmissions (It can be construed that based on uplink (UL) data to be transmitted being less than or equal to the maximum data size or threshold size, transmitting the UL data using resources for small data transmission or CB-PUSCH, and otherwise if the amount of buffered data is above a threshold of the maximum data size, then according to priority rule a contention-free SR is to be used for which a RACH is sent as shown in Fig. 6B, [0060]).
Based on the above discloser, Zhang teaches all the features -
“receiving, from a base station (BS), a configuration for small data transmission, wherein the configuration includes maximum data size for the small data transmission;
based on uplink (UL) data to be transmitted being less than or equal to the maximum data size, transmitting the UL data using resources for small data transmission; and
based on the UL data to be transmitted being greater than the maximum data size, performing a random access (RA) procedure for requesting resources to transmit the UL data.”
as required by amended claim 1 and similarly by claim 8.
Accordingly, independent claims 1 and 8, and corresponding dependent claims 2-3, 5-7, 9-10 and 12-14 are rejected.


NOTICE for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-7, 8, and 12-14 are rejected under 35 U.S.C. 102 (a)(1) as anticipated by Zhang et al. (US 20140321391 A1, of IDS, hereinafter ‘ZHANG’).
Regarding claim 1, ZHANG teaches a method for a user equipment (UE) operating in a wireless communication system (Fig.1, [0019] As shown in FIG. 1A, the communications system 100 may include wireless transmit/receive units (WTRUs) 102a, 102b, 102c, 102d, a radio access network (RAN) 104. By way of example, the WTRUs 102a, 102b, 102c, 102d may be configured to transmit and/or receive wireless signals and may include user equipment (UE), a mobile station, a fixed or mobile subscriber unit, a pager, a cellular telephone, a personal digital assistant (PDA), a smartphone, a laptop, a netbook, a personal computer, a wireless sensor, consumer electronics, and the like), the method comprising:
receiving, from a base station (BS), a configuration for small data transmission, wherein the configuration includes maximum data size for the small data transmission ([0079] The CB-PUSCH is typically used for small data packets, and thus has a limited amount of data to transmit. [0080] The MCS and transport format used for the CB-PUSCH may be … semi-statically signaled by the network, or as indicated in the PDCCH grant. The MCS and format apply to a single WTRU (e.g., WTRU 102a) using a designated number N.sup.CB.sub.RB of RBs (receiving a configuration for small data transmission). [0081] The WTRU 102a may use N.sup.CB.sub.RB RBs for a CB uplink transmission, where the value N.sup.CB.sub.RB may be …. semi-statically signaled by the network. The value for NCB.sub.RB, along with the MCS and data format, effectively determine the maximum size data packet that may be sent using CB resources (the configuration includes maximum data size for the small data transmission). For the eNodeB 140a to decode the data, all CB-PUSCHs may have transport block size and MCS that are known to the eNodeB 140a (base station also knows the maximum data size for the small data transmission));
based on uplink (UL) data to be transmitted being less than or equal to the maximum data size, transmitting the UL data using resources for small data transmission ([0079] The CB-PUSCH is typically used for small data packets, and thus has a limited amount of data to transmit. [0081] The WTRU 102a may use N.sup.CB.sub.RB RBs for a CB uplink transmission, where the value N.sup.CB.sub.RB may be …. semi-statically signaled by the network. The value for NCB.sub.RB, along with the MCS and data format, effectively determine the maximum size data packet that may be sent using CB resources. [0082] When the WTRU 102a has a triggered or pending SR (i.e., triggered by data), for each subframe until the SR is canceled, the WTRU 102a may attempt to send either a contention-free SR or CB-PUSCH transmission. …The following priority rules may be applied, the CB resources may get priority over contention-free resources if the amount of buffered data is below a threshold, the threshold may correspond to the amount of information bits that may be transmitted in a single CB transmission, or a factor thereof. Alternatively, the threshold(s) may be a function of the amount of resources available for the CB-PUSCH (expressed for instance in terms of RBs) or the MCS to use for CB transmissions (indicating based on determining the maximum size data packet that may be sent using CB resources, see [0081])); and
based on the UL data to be transmitted being greater than the maximum data size, performing a random access (RA) procedure for requesting resources to transmit the UL data ([0051] an SR remains pending until contention-free UL-SCH resources are granted for the WTRU. (Fig. 6B, [0060]) When the WTRU 102a has a triggered SR or at least one pending SR, it may transmit a RACH preamble due to the absence of a PUCCH in any TTI, …where a buffer of WTRU 102a has a RACH preamble and uplink data and BSR ready for transmission at condition 601, the latter awaiting a CB grant. If the WTRU 102a with a pending SR receives a valid CB uplink grant successfully at 602 (and Triggered SR), shown in FIG. 6B, in response to the CB grant 602, the WTRU 102a may only transmit a RACH preamble at 613 in a sub-frame X, but will not transmit CB-PUSCH at 614 in the same sub-frame X. (construed as a contention free SR is obtained by RACH preamble)  [0079] The CB-PUSCH is typically used for small data packets, and thus has a limited amount of data to transmit. [0081] The WTRU 102a may use N.sup.CB.sub.RB RBs for a CB uplink transmission, where the value N.sup.CB.sub.RB may be …. semi-statically signaled by the network. The value for NCB.sub.RB, along with the MCS and data format, effectively determine the maximum size data packet that may be sent using CB resources. [0082] When the WTRU 102a has a triggered or pending SR (i.e., triggered by data), for each subframe until the SR is canceled, the WTRU 102a may attempt to send either a contention-free SR or CB-PUSCH transmission…. The following priority rules may be applied, the CB resources may get priority over contention-free resources if the amount of buffered data is below a threshold, the threshold may correspond to the amount of information bits that may be transmitted in a single CB transmission, or a factor thereof. Alternatively, the threshold(s) may be a function of the amount of resources available for the CB-PUSCH (expressed for instance in terms of RBs) or the MCS to use for CB transmissions (It can be construed that when the if the amount of buffered data is above a threshold of the maximum data size, then according to priority rule a contention-free SR is to be used for which a RACH is sent as shown in Fig. 6B, [0060]).

Regarding claim 5, ZHANG teaches wherein the resources for the small data transmission are a time-frequency resources on which multiple UEs can transmit UL data, simultaneously ([0056] The WTRU 102a may also monitor the type of uplink load for determining whether to use CB-PUSCH (PUSCH indicates time-frequency resource, well known). Based on the monitored uplink load types of the WTRU 102a and/or the other WTRUs 102b, 102c using uplink resources of the same serving cell/RAN 104, the WTRU 102a may determine a probability for the WTRU 102a to access the CB-PUSCH and then decide to use the CB-PUSCH based on the probability of access. [0079] The CB-PUSCH is typically used for small data packets).

Regarding claim 6, ZHANG teaches wherein the UL data is transmitted with an identifier of the UE on the resources for the small data transmission ([0056] Based on the monitored uplink load types of the WTRU 102a and/or the other WTRUs 102b, 102c using uplink resources of the same serving cell/RAN 104, the WTRU 102a may determine a probability for the WTRU 102a to access the CB-PUSCH and then decide to use the CB-PUSCH based on the probability of access. [0079] The CB-PUSCH is typically used for small data packets. [0083] the eNodeB is configured for ACK signaling to acknowledge the CB-PUSCH (implying UL data is transmitted with an identifier of the U/WTRU 112a, to distinguish from WTRUs 112b and 112c), the WTRU 102a has to be configured to distinguish between an ACK and the case of no transmission).
  
Regarding claim 7, ZHANG teaches wherein the configuration is received via a dedicated signaling or system information ([0056] the WTRU 102a may gather statistics of uplink contention-based resources usage (resources for data volume threshold informing maximum volume of data available to be transmitted in the uplink channel) as received on a downlink system information block (SIB). [0057] The WTRU 102a may access specific CB-RNTIs configured with dedicated signaling. [0080] The MCS and transport format used for the CB-PUSCH may be … semi-statically signaled by the network, or as indicated in the PDCCH grant. The MCS and format apply to a single WTRU (e.g., WTRU 102a) using a designated number N.sup.CB.sub.RB of RBs (receiving a configuration for small data transmission). [0081] The WTRU 102a may use N.sup.CB.sub.RB RBs for a CB uplink transmission, where the value N.sup.CB.sub.RB may be …. semi-statically signaled by the network. The value for NCB.sub.RB, along with the MCS and data format, effectively determine the maximum size data packet that may be sent using CB resources).  

Regarding claim 8,  ZHANG teaches a user equipment (UE) in a wireless communication system (Fig. 1A, Fig. 1B,  [0019] As shown in FIG. 1A, the communications system 100 may include wireless transmit/receive units (WTRUs) 102a, 102b, 102c, 102d, a radio access network (RAN) 104), the UE comprising:
at least one transceiver, at least one processor, and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed, cause the at least one processor to perform operations (Fig. 1A, Fig. 1B,  [0019] By way of example, the WTRUs 102a, 102b, 102c, 102d may be configured to transmit and/or receive wireless signals and may include user equipment (UE), a mobile station, a fixed or mobile subscriber unit, a pager, a cellular telephone, a personal digital assistant (PDA), a smartphone, a laptop, a netbook, a personal computer, a wireless sensor, consumer electronics, and the like. Fig. 1B, [0030] FIG. 1B is a system diagram of an example WTRU 102. As shown in FIG. 1B, the WTRU 102 may include a processor 118, non-removable memory 130, removable memory 132) comprising:
receiving, from a base station (BS), a configuration for small data transmission, wherein the configuration includes maximum data size for the small data transmission ([0079] The CB-PUSCH is typically used for small data packets, and thus has a limited amount of data to transmit. [0080] The MCS and transport format used for the CB-PUSCH may be … semi-statically signaled by the network, or as indicated in the PDCCH grant. The MCS and format apply to a single WTRU (e.g., WTRU 102a) using a designated number N.sup.CB.sub.RB of RBs (receiving a configuration for small data transmission). [0081] The WTRU 102a may use N.sup.CB.sub.RB RBs for a CB uplink transmission, where the value N.sup.CB.sub.RB may be …. semi-statically signaled by the network. The value for NCB.sub.RB, along with the MCS and data format, effectively determine the maximum size data packet that may be sent using CB resources (the configuration includes maximum data size for the small data transmission). For the eNodeB 140a to decode the data, all CB-PUSCHs may have transport block size and MCS that are known to the eNodeB 140a (base station also knows the maximum data size for the small data transmission));
based on uplink (UL) data to be transmitted being less than or equal to the maximum data size, transmitting the UL data using resources for small data transmission ([0079] The CB-PUSCH is typically used for small data packets, and thus has a limited amount of data to transmit. [0081] The WTRU 102a may use N.sup.CB.sub.RB RBs for a CB uplink transmission, where the value N.sup.CB.sub.RB may be …. semi-statically signaled by the network. The value for NCB.sub.RB, along with the MCS and data format, effectively determine the maximum size data packet that may be sent using CB resources. [0082] When the WTRU 102a has a triggered or pending SR (i.e., triggered by data), for each subframe until the SR is canceled, the WTRU 102a may attempt to send either a contention-free SR or CB-PUSCH transmission. …The following priority rules may be applied, the CB resources may get priority over contention-free resources if the amount of buffered data is below a threshold, the threshold may correspond to the amount of information bits that may be transmitted in a single CB transmission, or a factor thereof. Alternatively, the threshold(s) may be a function of the amount of resources available for the CB-PUSCH (expressed for instance in terms of RBs) or the MCS to use for CB transmissions (indicating based on determining the maximum size data packet that may be sent using CB resources, see [0081])); and
based on the UL data to be transmitted being greater than the maximum data size, performing a random access (RA) procedure for requesting resources to transmit the UL data ([0051] an SR remains pending until contention-free UL-SCH resources are granted for the WTRU. (Fig. 6B, [0060]) When the WTRU 102a has a triggered SR or at least one pending SR, it may transmit a RACH preamble due to the absence of a PUCCH in any TTI, …where a buffer of WTRU 102a has a RACH preamble and uplink data and BSR ready for transmission at condition 601, the latter awaiting a CB grant. If the WTRU 102a with a pending SR receives a valid CB uplink grant successfully at 602 (and Triggered SR), shown in FIG. 6B, in response to the CB grant 602, the WTRU 102a may only transmit a RACH preamble at 613 in a sub-frame X, but will not transmit CB-PUSCH at 614 in the same sub-frame X. ((construed as a contention free SR is obtained by RACH preamble) [0079] The CB-PUSCH is typically used for small data packets, and thus has a limited amount of data to transmit. [0081] The WTRU 102a may use N.sup.CB.sub.RB RBs for a CB uplink transmission, where the value N.sup.CB.sub.RB may be …. semi-statically signaled by the network. The value for NCB.sub.RB, along with the MCS and data format, effectively determine the maximum size data packet that may be sent using CB resources. [0082] When the WTRU 102a has a triggered or pending SR (i.e., triggered by data), for each subframe until the SR is canceled, the WTRU 102a may attempt to send either a contention-free SR or CB-PUSCH transmission…. The following priority rules may be applied, the CB resources may get priority over contention-free resources if the amount of buffered data is below a threshold, the threshold may correspond to the amount of information bits that may be transmitted in a single CB transmission, or a factor thereof. Alternatively, the threshold(s) may be a function of the amount of resources available for the CB-PUSCH (expressed for instance in terms of RBs) or the MCS to use for CB transmissions (It can be construed that when the if the amount of buffered data is above a threshold of the maximum data size, then according to priority rule a contention-free SR is to be used for which a RACH is sent as shown in Fig. 6B, [0060]).
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth for claim 5.
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth for claim 6.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth for claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20140321391 A1, of IDS, hereinafter ‘ZHANG’) in view of Au et al. (US 20140328183 A1, of IDS, hereinafter ‘AU’) in view of Jung et al. (WO 2014010863 A1, of record, hereinafter ‘JUNG’).
Regarding claim 2, ZHANG is silent about wherein the configuration further includes a Quality of service Class Indicator (QCI) of traffic that can be transmitted by the resources for the small data transmission (although ZHANG discloses [0003] the latency for transition from dormant to active affects the quality of service (QoS), [0004] A CB transmission allows uplink synchronized WTRUs to transmit uplink data without sending a scheduling request (SR) in advance, which reduces the latency and the signaling overhead. [0079] The CB-PUSCH is typically used for small data packets).
In an analogous art, AU teaches wherein the configuration further includes a Quality of service Class of traffic that can be transmitted by the resources for the small data transmission ([0002] scheduling-based access often provides higher quality of service (QoS) than contention-based access, while contention-based access typically achieves lower latency times, particularly for small payload traffic. [0020] The mobile station may select the MAC communication scheme in accordance with a MAC selection criteria, which may include a characteristic of the traffic flow and/or a characteristic of the network. For instance, the MAC selection criteria may include a quality of service (QoS) requirement of the traffic flow (e.g., error rate, etc.), a latency requirement of the traffic flow, an amount of data carried by the traffic flow. The selection criteria may be obtained from a prior information of the mobile station, control information communicated by a controller/base-station, or a combination thereof. (Fig. 2, step 220, [0023]) step 220, where the mobile station selects either a contention-based access or scheduling-based access MAC communication scheme for communicating the traffic flow over a network. In an embodiment, the mobile station's selection may be based on MAC selection criteria. The MAC selection criteria may be communicated by a base station. [0028] The mobile station bundles non-violating packets, and then determines whether the bundle of non-violating packets exceeds a minimum scheduling-based packet size. If so, the bundle of non-violating packets is transmitting in accordance with the scheduling-based access MAC communication scheme. If the bundle is too small for scheduling-based transmission, then the mobile station determines whether the bundle of non-violating packets can be transmitted as contention based traffic. For instance, the bundle of non-violating packets may or may not have a traffic characteristics (e.g., QoS requirement, overhead, etc.) that prevents (or otherwise discourages) contention-based transmission. When possible, the bundle of non-violating packets is transmitted using contention-based access.).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of AU to the system of ZHANG in order to take the advantage of a method for efficiently communicating diverse traffic types (AU: [0003]).
In the above ZHANG and AU disclose the configuration further includes, a characteristic of the traffic flow and/or a characteristic of the network may include a quality of service (QoS) requirement of the traffic flow (e.g., error rate, etc.), a latency requirement of the traffic flow, which is an obvious indication of a traffic class, however do not expressly disclose the configuration further includes a Quality of service Class Indicator (QCI) of traffic.
In analogous art, JUNG teaches the configuration further includes a Quality of service Class Indicator (QCI) of traffic that can be transmitted (Page 9 Para 6: the base station determines that the terminal is the traffic adaptation state, the application currently used by the terminal, the traffic state of the terminal, or radio bearer (radio bearer) In consideration of the Quality of Service (QoS) level (for example, QoS Class Identifier, etc.) assigned to the UE, the most suitable radio resource configuration can be selected and transmitted to the terminal within the available radio resource configuration; the base station may perform a configuration such as DRX configuration, QoS level configuration (or QCI configuration), or scheduling (scheduling) timing in consideration of the allowable delay time of the terminal, and may transmit to the terminal (JUNG is disclosing indication for QoS requirement of AU can be a QCI)).
  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of JUNG to the system of ZHANG and AU in order to take the advantage of a method providing a setting for increasing data transmission efficiency by configuring radio resource control related parameters based on the preference information of the terminal in consideration of the application and / or traffic conditions (JUNG: Page 3 Para 3, Page 9 Para 6).

Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth for claim 2.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20140321391 A1, of IDS, hereinafter ‘ZHANG’) in view of Au et al. (US 20140328183 A1, of IDS, hereinafter ‘AU’).
Regarding claim 3, ZHANG does not explicitly disclose wherein the configuration further includes at least one of: a traffic type that can be transmitted by the resources for the small data transmission; a maximum delay that can be transmitted by the resources for the small data transmission; and a maximum error ratio that can be transmitted by the resources for the small data transmission (although ZHANG discloses [0079] The CB-PUSCH is typically used for small data packets; [0086] a sub-channelization method for the CB-PUSCH, the WTRU 102a uses NCBRB for a CB uplink transmission, where NCBRB may be … semi-statically signaled by the network. [0089] WTRUs to selectively access a particular type of sub-channel depending on the amount and type of data that needs to be transmitted in the CB-PUSCH (indicating traffic type that can be transmitted by the resources for the small data transmission)).
In an analogous art, AU teaches wherein the configuration further includes at least one of: a traffic type that can be transmitted by the resources for the small data transmission; a maximum delay that can be transmitted by the resources for the small data transmission; and a maximum error ratio that can be transmitted by the resources for the small data transmission ([0002] scheduling-based access often provides higher quality of service (QoS) than contention-based access, while contention-based access typically achieves lower latency times, particularly for small payload traffic. [0020] The mobile station may select the MAC communication scheme in accordance with a MAC selection criteria, which may include a characteristic of the traffic flow and/or a characteristic of the network. For instance, the MAC selection criteria may include a quality of service (QoS) requirement of the traffic flow (e.g., error rate, etc.), a latency requirement of the traffic flow, an amount of data carried by the traffic flow. The selection criteria may be obtained from a prior information of the mobile station, control information communicated by a controller/base-station, or a combination thereof. (Fig. 2, step 220, [0023]) step 220, where the mobile station selects either a contention-based access or scheduling-based access MAC communication scheme for communicating the traffic flow over a network. In an embodiment, the mobile station's selection may be based on MAC selection criteria. The MAC selection criteria may be communicated by a base station).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of AU to the system of ZHANG in order to take the advantage of a method for efficiently communicating diverse traffic types (AU: [0003]).

Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth for claim 3.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sorrentino et al. (US 20190045507 A1), describing Efficient Periodic Scheduling For Wireless Communications
Xu et al. (US 20180176926 A1), describing Data Transmission Method, Device, And System
Kim et al. (US 20170111927), describing METHOD AND APPARATUS FOR REPORTING BUFFER STATE BY USER EQUIPMENT IN COMMUNICATION SYSTEM
Damnjanovic et al. (US 20160285775 A1), describing WIRELESS RESOURCE ALLOCATION AND BUFFER STATUS REPORTING BASED ON PACKET SIZE

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Primary Examiner, Art Unit 2413